DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on August 2, 2021. Claims 1, and 3-15 are pending. The 112(b) indefiniteness rejections are withdrawn due to the amendment.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed August 2, 2021, with respect to the rejection(s) of claims 1 and 3 based on Framberg, claims 1 and 3-7 based on Futami, and claims 1, 3, 4 and 8-10 based on Andersen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Futami in view of Wood (US Patent 2,854,958).

Claim Objections
Claim 1 is objected to because of the following informalities: “to seal of the second chamber” in lines 7-8 appears to be a grammatical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mounting structure for mounting the pitch system in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cylinder" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-15 are indefinite based on their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futami (US Patent 6,948,417) in view of Wood (US Patent 2,854,958).
In regards to claim 1, Futami discloses a drive assembly, the drive assembly comprising: 
a stator comprising a cylindrical body (1, Col. 2, line 51, “cylinder tube”) defined by a wall; 
a drive member (2) positioned at least partially within the cylindrical body and movable along an axis thereof (Fig. 2), the drive member defining a first chamber (1F) and a second chamber (1R) in the cylinder;
an end cap (1E) positioned at an end of the cylindrical body to seal the second chamber; and
a mounting pin (P2) for pivotally mounting the stator to a structure (Fig. 2),
wherein the end cap includes a port (R1a, R2a) extending therethrough for providing working fluid to the second chamber, the port forming no opening through the wall of the cylindrical body (Fig. 2).
Futami does not disclose a mounting pin extending through two diametrically opposed apertures in the wall of the cylindrical body.
Wood discloses a mounting pin (67) extending through two diametrically opposed apertures (66) in a wall (10) of the cylindrical body (Col. 3, lines 10-12).
Futami discloses a drive assembly with a mounting pin at an end of a cylindrical body, however does not disclose the mounting pin is mounting through two diametrically opposed apertures in the wall of the cylindrical body. Wood, which is also directed to a drive assembly, discloses a mounting pin extending through two diametrically opposed apertures with a separately formed port extending through an end cap which enables components of the cylinder assembly to be inspected or replaced (Wood Col. 3, lines 66-71). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the drive assembly of Futami by providing a mounting pin extending through two diametrically opposed apertures in the wall of the cylindrical body, as taught by Wood, to enable components of the cylinder assembly to be inspected or replaced (Wood Col. 3, lines 66-71).
Note that claim 1 recites “for adjusting the pitch of a wind turbine blade” in the preamble, and “for pivotally mounting the stator to a wind turbine structure” in line 10. These claim limitations have been interpreted as functional limitations. Note that since the structure of Futami is capable of performing the functions of “adjusting the pitch of a wind turbine blade”, and “pivotally mounting to a wind turbine structure”, the functional limitations are not patentable over the structure disclosed in Futami.
	In regards to claim 3, the modified drive assembly of Futami comprises the axis of the mounting pin is substantially perpendicular to the axis of the cylindrical body (Futami Figs. 2, Wood Figs. 1, 2).
	In regards to claim 4, the modified drive assembly of Futami comprises the drive assembly is a hydraulic actuator (Futami Col. 7, line 24).

	In regards to claim 14, the modified drive assembly of Futami comprises the axis of the port (Wood 65) is offset from the axis of the cylindrical body and does not intersect the mounting pin (Wood Fig. 2). Note that the envisioned combination would result in a separately formed port (Wood 65) from the mounting pin (67, see Wood Figs. 1-2).
	In regards to claim 15, the modified drive assembly of Futami comprises an axis of the mounting pin is perpendicular to an axis of the port (Wood Fig. 1).

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (WO 2017133740 A1) in view of Futami (US Patent 6,948,417) and Wood (US Patent 2,854,958).
	In regards to claim 8, Andersen discloses a pitch system for rotating a blade (18) of a wind turbine (10) relative to a hub (20), the pitch system comprising:
a blade bearing (page 8, line 2) for positioning between the blade (18) and the hub (20);
a drive assembly comprising:
a stator comprising a cylindrical body (46) defined by a wall; 
a drive member (48, see first end page 8, line 19) positioned at least partially within the cylindrical body (46) and movable along an axis thereof (page 8, lines 14-26); and 
a mounting pin (86 or 88) for pivotally mounting the stator to a wind turbine structure (Fig. 2);
wherein the drive member is coupled to the blade bearing such that movement of the drive member causes rotation of the blade bearing (Fig. 2, page 8, lines 23-25).
Andersen does not disclose the drive member defining a first chamber and a second chamber in the cylinder;
an end cap positioned at an end of the cylindrical body to seal the second chamber; and

the end cap includes a port extending therethrough for providing working fluid to the second chamber, the port forming no opening through the wall of the cylindrical body.
Futami discloses a drive assembly, the drive assembly comprising: 
a drive member (2) positioned at least partially within a cylindrical body (1) and movable along an axis thereof (ex. Fig. 2), the drive member defining a first chamber (1F) and a second chamber (1R) in the cylinder;
an end cap (1E) positioned at an end of the cylindrical body to seal the second chamber; and
wherein the end cap includes a fluid connection (ex. R1a, R2a, Fig. 2) for providing working fluid to the second chamber, the fluid connection forming no opening through the wall of the cylindrical body (Fig. 2).
Andersen discloses a drive system however lacks the specific arrangement with a drive member defining a first chamber and a second chamber, an end cap positioned at end of the cylindrical body sealing the second chamber and a port extending through the end cap. Futami, which is also directed to a drive assembly with a pivoting joint, discloses a double sided piston driven in a cylinder with fluid connections to drive the piston. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to modify the pitch system of Andersen by providing the drive member defining a first chamber and a second chamber in the cylinder; an end cap positioned at an end of the cylindrical body to seal the second chamber; and the end cap includes a fluid connection for providing working fluid to the second chamber, the fluid connection forming no opening through the wall of the cylindrical body, as taught by Futami, to provide a known drive assembly with fluid connections to operate the double sided piston.
Furthermore, Wood discloses a mounting pin (67) extending through two diametrically opposed apertures (66) in a wall (10) of the cylindrical body (Col. 3, lines 10-12), and a port (65) through an end cap (Fig. 1).

In regards to claim 9, the modified pitch system of Andersen comprises the drive member is coupled to a bearing plate at a position offset from the axis of rotation (Andersen 40) of the blade bearing (Andersen page 8, line 23).
In regards to claim 10, Andersen discloses a wind turbine comprising:
a hub (20);
a blade (18) having a pitch axis; and
a pitch system comprising: 
a blade bearing (page 8, line 2) for positioning between the blade (18) and the hub (20); and
a drive assembly comprising:
a stator comprising a cylindrical body (46) defined by a wall; 
a drive member (48, see first end page 8, line 19) positioned at least partially within the cylindrical body (46) and movable along an axis thereof (page 8, lines 14-26); and 
a mounting pin (86 or 88) for pivotally mounting the stator to a wind turbine structure (Fig. 2);
wherein the pitch system is positioned between the blade and the hub for rotating the blade relative to the hub about the pitch axis (Fig. 2, page 8, lines 23-25).
Andersen does not disclose the drive member defining a first chamber and a second chamber in the cylinder;
an end cap positioned at an end of the cylindrical body to seal the second chamber; and
the mounting pin extending through two diametrically opposed apertures in the wall of the cylindrical body;
the end cap includes a port extending therethrough for providing working fluid to the second chamber, the port forming no opening through the wall of the cylindrical body.
Futami discloses a drive assembly, the drive assembly comprising: 
a drive member (2) positioned at least partially within a cylindrical body (1) and movable along an axis thereof (ex. Fig. 2), the drive member defining a first chamber (1F) and a second chamber (1R) in the cylinder;
an end cap (1E) positioned at an end of the cylindrical body to seal the second chamber; and
wherein the end cap includes a fluid connection (ex. R1a, R2a, Fig. 2) for providing working fluid to the second chamber, the fluid connection forming no opening through the wall of the cylindrical body (Fig. 2).
Andersen discloses wind turbine with a drive system however lacks the specific arrangement with a drive member defining a first chamber and a second chamber, an end cap positioned at end of the cylindrical body sealing the second chamber and a fluid connection extending through the end cap. Futami, which is also directed to a drive assembly with a pivoting joint, discloses a double sided piston driven in a cylinder with fluid connections to drive the drive member. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to modify the wind turbine of Andersen by providing the drive member defining a first chamber and a second chamber in the cylinder; an end cap positioned at an end of the cylindrical body to seal the second chamber; and the end cap includes a fluid connection for providing working fluid to the second chamber, the port forming no opening through the 
Furthermore, Wood discloses a mounting pin (67) extending through two diametrically opposed apertures (66) in a wall (10) of the cylindrical body (Col. 3, lines 10-12), and a port (65) through an end cap (Fig. 1).
Andersen discloses a wind turbine with a drive assembly with a mounting pin and a fluid connection (as modified by Wood), however Andersen does not disclose the mounting pin is mounting through two diametrically opposed apertures in the wall of the cylindrical body and a port through the end cap. Wood, which is also directed to a drive assembly, discloses a mounting pin extending through two diametrically opposed apertures with a separately formed port extending through an end cap which enables components of the cylinder assembly to be inspected or replaced (Wood Col. 3, lines 66-71). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the wind turbine of Andersen by providing a mounting pin extending through two diametrically opposed apertures in the wall of the cylindrical body and the end cap includes a port extending therethrough, as taught by Wood, to enable components of the cylinder assembly to be inspected or replaced (Wood Col. 3, lines 66-71).
	In regards to claim 11, the modified wind turbine of Andersen comprises the hub (Andersen 20) comprises a mounting structure (see arms 64 and plates 76, 78, Andersen Figs. 2, 4) for mounting the pitch system thereto, and the mounting pin (Andersen mounting pin 86 or 88; Wood 67) extends through the cylindrical body (as modified by Wood) and engages the mounting structure (Wood Fig. 2, Wood Col. 3, lines 9-18) on either side of the cylindrical body (Perkins par. 38, Perkins Fig. 2). This element “mounting structure” is interpreted under 35 U.S.C. 112(f) as a mounting structure that supports the pitch system to accomplish the claimed function, and equivalents thereof. (Andersen discloses a mounting structure 62 for attaching pitch actuator 38 to a hub 20 of the wind turbine 10 with legs 64 and yokes plates 76, 78, see page 9, lines 6-25, Figs. 2-4).
.

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745   

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                             
9/7/2021